ACCEPTED
                                                                                        06-15-00030-CR
                                                                             SIXTH COURT OF APPEALS
                                                                                   TEXARKANA, TEXAS
                                                                                   7/13/2015 6:29:21 PM
                                                                                       DEBBIE AUTREY
                                                                                                 CLERK



                   NOS. 06-15-00030-CR & 06-15-00031-CR
                                                                      FILED IN
                                                               6th COURT OF APPEALS
CHARLES FRANCIS WILLIAMS                  §   IN THE             TEXARKANA, TEXAS
                                          §                    7/14/2015 9:03:00 AM
VS.                                       §   6TH COURT            DEBBIE AUTREY
                                          §                            Clerk
STATE OF TEXAS                            §   OF APPEALS
                                          §


      MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes Charles Francis Williams, Appellant in the above styled and

numbered causes, and moves this Court to grant an extension of time to file

appellant's briefs, pursuant to Rule 38.6 of the Texas Rules of Appellate Procedure,

and for good cause shows the following:

      1.    These cases are on appeal from the 354TH Judicial District Court of

Hunt County, Texas.

      2.    The cases below were styled the STATE OF TEXAS vs. Charles

Francis Williams, and numbered 30,023 & 30,068.

      3.    Appellant was convicted of Unauthorized use of a Vehicle in 30,068

And Theft of Material Less than 20k IN 30,023.

      4.    Appellant was assessed a sentence of 10 years on January 28, 2015 in

both causes to run concurrently.

      5.    Notices of appeal was given on February 11, 2015.
        6.    The clerk's records were filed on June 3, 2015; the reporter's records

were filed on June 12, 2015.

        7.    The appellate brief is presently due on July 13, 2015.

        8.    Appellant requests an extension of time of 30 days from the present

date.

        9.    No extension to file the brief has been received in this cause.

        10.   Defendant is currently incarcerated.

        11.   Appellant relies on the following facts as good cause for the requested

extension:

        Appellant’s attorney, Jason A. Duff has begun a review the several volumes

in the reporter’s record and the clerk’s record the record; however, Appellant’s

counsel requests additional time to sufficiently develop the arguments material to

the brief.

        Counsel is also appointed in:

        James Wayne Walsh v. The State of Texas, Appellate Case Number: 06-14-

00059-CR with a brief Due also on July 22, 2015.

        Mark Eugene Engle v. The State of Texas, Appellate Case Number: 06-14-

00239-CR with a brief Due also on July 22, 2015.

        Shahid Karriem Ansari, III. v. The State of Texas, Appellate Case Number:

06-14-00220-CR with a brief Due on July 22, 2015.
        Pamela Diane Contreras v. The State of Texas, Appellate Case Number: 05-

15-00544-CR.

        Counsel prepared for and represented his client in for a Temporary

Restraining Order Hearing gin Cause No. 76,055 in the 354th Judicial District of

Hunt County.

        Counsel prepared for and represented his clients for a Temporary

Restraining Order hearing that was heard over two days involving the removal of

children related to a petition for Termination of Parental rights in In the Interest of

S.H. and J.H. in Cause No. 81,969 in the 196th District Court on July 9 and 10,

2015.

        Counsel prepared for and will represent his clients in Adversarial hearings

in Hunt County Child Protection Court for Northeast Texas #2 on July 10, 2015

and on July 15, 2015 in several separate cases.



        WHEREFORE, PREMISES CONSIDERED, Appellant prays that this

Court grant this Motion To Extend Time to File Appellant's Brief, and for such

other and further relief as the Court may deem appropriate.

                                        Respectfully submitted,

                                        JASON A DUFF
                                        2615 Lee St.
                                      P.O. Box 11
                                      GREENVILLE, TX 75069
                                      Tel: 903.455.1991
                                      Fax: 903.455.1417




                                         Jason A. Duff
                                         State Bar No. 24059696
                                         jasonaduff@hotmail.com
                                         Attorney for Charles Francis Williams



                        CERTIFICATE OF SERVICE

      This is to certify that on July 13, 2015, a true and correct copy of the above

and foregoing document was served on the District Attorney's Office, Hunt

County, by electronic service through the Electronic Filing Manager.




                                      Jason A. Duff